Citation Nr: 1517044	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-30 690A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Widow


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970 and from January to September 1973.  The Appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) declining to reopen her claim of entitlement to service connection for the cause of his death.

In November 2014, in support of her claim, the Appellant-widow testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

This appeal was processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, all future consideration of this Appellant's case must bear this in mind, that is, that there is no physical file.


FINDINGS OF FACT

1.  In a July 2005 decision, the Board denied service connection for the cause of the Veteran's death; the Appellant did not appeal that decision to the Board.
 
2.  The additional evidence received since that July 2005 Board decision regarding this claim is cumulative or redundant of evidence already of record and considered in that prior decision, does not relate to unestablished facts necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The July 2005 Board decision that denied entitlement to service connection for the cause of the Veteran's death is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

2.  There is no new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. 

Ideally, this notice should precede the initial adjudication of the claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) require VA to review the information and evidence presented with the claim and provide the claimant notice of the information and evidence not previously provided, if any, which will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).


Consider also, however, that a more recent precedent opinion of VA's Office of General Counsel (OGC), VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, OGC looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).  

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  

Here, this VCAA duty to notify was satisfied by way of letters sent to the Appellant in November 2011 and February 2012 that fully addressed all notice elements and were sent prior to the initial RO decision, so in the preferred sequence.  The letters informed her of what evidence was required to substantiate the claim and of her and VA's respective responsibilities in obtaining this necessary supporting evidence.  She was provided notice regarding an effective date as mandated by the Court in Dingess, also keeping in mind that there is no downstream disability rating element of a cause-of-death claim.  She therefore has received all required notice concerning her claim.

VA also has a duty to assist the Appellant in developing her claim.  This duty includes assisting her in the procurement of relevant records, including service and post-service treatment records.  No examination regarding this claim is necessary, however, unless and until there is new and material evidence to reopen it, which, as will be explained, there is not.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2014).  This is true even when considering that, in DeLa Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit held that 38 U.S.C. § 5103A(a) (West 2014) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a Dependency and Indemnity Compensation (DIC) claim, so including for cause of death, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) (West 2014) only excuses VA from making reasonable efforts to provide an examination or opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (requiring the claimant to show prejudicial error, i.e., that any error committed was more than harmless, meaning outcome determinative of the claim, rather than necessarily presume that this is the case).  The RO has obtained the service treatment records (STRs) and post-service VA clinical records.  

The Appellant was also provided opportunity to set forth her contentions during the hearing in November 2014 before the undersigned VLJ of the Board.  The hearing identified the relevant issue, discussed the type of evidence and information still needed to reopen and substantiate the claim, and provided the Appellant opportunity to respond by submitting this necessary evidence or indicating where VA could obtain it for her, so on her behalf.  The hearing therefore complied with 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).

According to 38 C.F.R. § 3.103(c)(2) (West 2014), it is the responsibility of the presiding VLJ to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to her position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496 .  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

During the hearing, there was no confusion that the Appellant needed to have new and material evidence to reopen her claim since it had been previously considered, denied, and not appealed.  The presiding VLJ questioned her, trying to elicit information regarding outstanding evidence, and in their testimony and back and forth questioning the Appellant and her representative evidenced their actual knowledge of the type of evidence and information needed to reopen and then substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (noting that actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

Significantly, neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable.  Hence, no further notice or assistance to her is required to fulfill VA's obligations in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence Analysis

The Appellant is petitioning to reopen her previously-denied claim of entitlement to service connection for the cause of the Veteran's death.  In the prior July 2005 decision, the Board denied service connection for the cause of the Veteran's death on the basis that the cause of his death was unrelated to any service-connected disability or any event in service.  Absent an appeal, that decision is final and binding on the Appellant-widow based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).


When a claim of entitlement to service connection has been previously considered and denied and that decision has become final and binding, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to the claim.  38 U.S.C.A. § 5108 (West 2014).  Thus, the Board must now consider whether new and material evidence has been submitted since the July 2005 Board decision to reopen this finally denied claim.  In making this determination, the Board must review all of the evidence submitted since the last final and binding decision, irrespective of whether that decision was on the underlying merits of the claim or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interpreted the language of 38 C.F.R. § 3.156(a) (2014) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (2014), which does not require new and material evidence as to each previously unproven element of a claim.  In other words, the evidence proffered only needs to be new and material, not new, material, and raise a reasonable possibility of substantiating the claim. That is to say, there are just two, not three, requirements for successfully reopening a claim.

Newly-submitted evidence is presumed to be credible, albeit only for the limited purpose of determining whether it is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as true or credible assertions of a claimant that are beyond his/her competence.

The evidence received since the July 2005 final and binding decision consists of an April 2012 letter from the county coroner who performed the Veteran's autopsy upon death.  The coroner wrote that it was "very likely" that the Veteran went into a diabetic coma and drowned.  The Board sees the Veteran was not service connected for diabetes at the time of this death, and regardless this letter is merely duplicative of evidence already on file that listed diabetes as a condition contributing to his death.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see also Untalan v. Nicholson, 20 Vet. App. 467 (2006) (noting that new arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).  Indeed, in her November 2014 hearing testimony, the Appellant-widow readily admitted that she did not have any actual proof her late husband Veteran had ever set foot in Vietnam, meaning served in country (i.e., on the landmass or inland waterways) to in turn warrant presuming his fatal diabetes was the result of his military service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Moreover, there is not the required evidence of direct causation, either.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. App. 164, 167 (1999).  In McCartt the Court clarified that the holding in Combee, which in actuality instead concerned exposure to radiation, nonetheless was equally applicable in cases involving alleged exposure to Agent Orange.  But, here, there simply is no such indication, so still no attribution of the terminal diabetes and consequent diabetic coma to the Veteran's military service.

Hence, the evidence, while new, in that it was not of record at the time of the July 2005 Board denial, is not material because the Veteran has been denied service connection for diabetes.  For these reasons and bases, the petition to reopen this claim must be denied.  Inasmuch as the Appellant has not fulfilled her threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

No new and material evidence having been received, the petition to reopen the claim of entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


